Citation Nr: 0114890	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  94-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  The propriety of an initial evaluation of 10 percent for 
residuals of a shell fragment wound to the left leg 
gastrocnemius muscle.

2.  The propriety of an initial evaluation of 10 percent for 
residuals of a shell fragment wound to the right forearm.

3.  The propriety of an initial evaluation of noncompensable 
for residuals of a shell fragment wound over the wing of the 
right ileum.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to May 
1950 and from November 1951 to October 1953. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  As herein pertinent, that decision 
granted service connection for residuals of a shell fragment 
wound over the wing of the right ileum, for residuals of a 
shell fragment to the left leg gastrocnemius muscle, and for 
residuals of a shell fragment wound to the right forearm; 
noncompensable disability evaluations were assigned for these 
disorders.  Additionally, a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities was denied.

In August 1996 and in October 1998, the Board remanded the 
case to the RO for further evidentiary development.  While 
the case was on remand, the RO entered a decision in February 
1999 assigning 10 percent evaluations, respectively, for 
shell fragment residuals of the right forearm and left leg.  
The 10 percent evaluations were assigned, retroactive to May 
24, 1994, the date of receipt of the original claim.  A May 
2000 supplemental statement of the case indicates that the RO 
confirmed and continued the noncompensable rating assigned 
for shell fragment residuals involving the wing of the right 
ileum.  The assignment of 10 percent evaluations for each of 
two shell fragment wound residuals rendered moot the issue of 
benefits pursuant to 38 C.F.R. § 3.324.  The development 
requested on remand was ultimately completed to the extent 
possible, and the case was returned to the Board for 
continuation of appellate review.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) determined that original awards 
are not to be construed as claims for increased ratings.

The RO entered a decision in May 2000 denying service 
connection for hearing loss, finding that the veteran's claim 
was not well grounded.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, the new law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist a claimant in developing a claim that was not well 
grounded.  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
final as of that date.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000).  It also applies to any denial that became final 
during the period beginning July 14, 1999, if such denial was 
issued because the claim was not well grounded, and a timely 
motion for review is made.  Id.  In view of the changes in 
processing claims brought about by the Veterans Claims 
Assistance Act of 2000, this matter is referred to the RO for 
any action deemed appropriate.


FINDINGS OF FACT

1.  The veteran, in 1948, sustained a through-and-through 
shell fragment wound of right forearm and left calf; there 
was no bony damage; he also sustained a puncture wound of the 
right hip over the wing of the ileum.

2.  Residuals of a shell fragment wound of the left calf are 
productive of no more than moderate impairment of Muscle 
Group IX.

3.  Residuals of a shell fragment wound of the right forearm 
are productive of no more than moderate impairment of Muscle 
Group VII of the major extremity.  

4.  Residuals of a shell fragment wound over the wing of the 
right ileum are manifested primarily by asymptomatic scars, 
without involvement of underlying muscle.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left leg gastrocnemius muscle is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (prior to and on and after July 3, 
1997).  

2.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right forearm is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (prior to and on and after July 3, 1997). 

3.  A compensable rating for residuals of a shell fragment 
wound over the wing of the right ileum is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran was 
admitted to hospitalization after he sustained multiple shell 
fragment wounds on August 31, 1948 when a supposedly dud 
shell accidentally exploded.  He received multiple lacerating 
wounds of the right forearm and left leg gastronomes muscle.  
There was also a puncture wound of the hip over the wing of 
the ileum and a hematoma of the left calf over the 
gastrocnemius muscle.  He underwent debridement and suturing 
of the multiple lacerations.  

The wounds had completely healed within the first fifteen 
days of hospitalization; thereafter, there were complaints of 
marked soreness and stiffness in the back of left calf.  The 
veteran received whirlpool and physical therapy treatments.  
It was observed that the left calf hematoma was almost 
completely absorbed during hospitalization.  He was returned 
to duty on October 25, 1948.

An examination for purposes of extended active duty was 
performed in October 1951.  The assessment was that the 
veteran had numerous shrapnel scars over the body, with no 
limitation of motion or function.  

The veteran was evaluated at a service department orthopedic 
clinic in December 1951.  He complained of swelling, pain, 
and giving way of the left knee, especially with prolonged 
standing or marching.  X-ray examination of the left knee 
showed a foreign body in the posterior tibia; clinical 
inspection of the knee was negative.

A VA examination to describe scars was performed in June 
1993.  It was found that the veteran had a 1 1/2 cm scar over 
the posterior right forearm.  There was no tenderness, 
deformity or discoloration of the scar noted.  There was no 
limitation of movement of the right forearm.  No loss of 
musculature of the right forearm was detected.  Also seen was 
a 1 cm scar over the posterior left calf and posterior left 
popliteal area.  No tenderness, deformity or discoloration of 
the scar was noted.  There was no evidence of muscle loss or 
of limitation of movement of the knee joint.  There was a 2 
to 3 cm scar below the right iliac crest; no abnormalities 
were noted in this region.  The scar was not tender or 
discolored, and there was no muscle loss noted.  Also seen 
were scars of the right posterior thigh.  The diagnosis was 
status post multiple shrapnel wounds to the right forearm, 
both lower extremities and right iliac crest, by history 
only.  X-ray examination of the right forearm revealed 
metallic fragments in soft tissue.  No acute fracture or 
dislocation was seen.  The pelvis showed no soft tissue or 
bony abnormality.  Color photographs of the veteran's scars 
accompany the examination report.

A statement, dated in January 1994, was received from a 
private physician.  Examination revealed that the veteran had 
multiple scars.  A scar was seen on the right arm, 
approximately four inches below the elbow on the flexor 
surface of the forearm; a palpable foreign body or mass was 
present in this area.  There was a three inch scar, parallel 
to the right iliac crest.  Also seen were scars on the left 
lower leg in the popliteal area, extending down about four 
inches and again about six inches below the popliteal area.  

A hearing was held at the RO in May 1996 before the 
undersigned Member of the Board.  In testimony, the veteran 
related that he must wear suspenders to prevent his trousers 
from slipping down and rubbing the right hip scar, because 
friction on the that scar causes pain and bleeding.  He noted 
that he has left calf pain and has been unable to run since 
he sustained the shell fragment wound injuries in service.  
He reported that foreign bodies are still present behind the 
left knee; that he has lost left leg muscle mass; that he 
lacks full extension of the leg; and that the leg sometimes 
gives way, causing him to fall.  He stated that he has lost 
strength of the right forearm and right hand.

A VA neurological examination was performed in September 
1996.  The veteran denied paresthesias of the right iliac 
wing, as well as pain or problems with strength involving the 
right hip.  He reported decreased strength of right hand grip 
and indicated that he dropped a number of objects.  He was 
right handed.  He noted decreased sensation from the proximal 
interphalangeal joints distally and in the right thumb and 
fingers.  He complained that he had numbness of the left 
calf.  Clinical inspection revealed approximately a 30 
percent loss of strength of right hand grip strength, 
compared to left hand grip strength.  There was absence of 
the radial pulse, apparently secondary to the shrapnel wound.  
In the lower extremities, no appreciable muscle atrophy was 
detected.  The veteran had some spastic control of the left 
leg.  There was no appreciable sensory defect.

VA x-ray examinations were performed in September 1996.  Mild 
degenerative changes were seen at both hips.  No localized 
bony abnormalities were identified.  The left knee revealed 
metallic densities within the joint space posteriorly.  
Calcification of both medial and lateral joint cartilage was 
identified.  No hypertrophic changes were seen.  Joint spaces 
were maintained.  No effusion was seen.  The impression was 
chondrocalcinosis representing calcium pyrophosphate 
dihydrate, gout or pseudogout.  There was shrapnel seen in 
soft tissue, dorsal to the left upper tibia.  No bony 
abnormalities were seen.  The right forearm showed shrapnel 
in soft tissues adjacent to the mid-ulna.  No underlying bony 
abnormalities were identified.  The elbow appeared normal.  

VA outpatient records, dated from August 1994 through January 
1998, reflect the veteran's treatment primarily for 
conditions which are not the subjects of this appeal.  
Additionally, a July 1996 treatment entry shows that the 
veteran was evaluated at an orthopedic clinic, complaining of 
intermittent pain of the left knee, with episodes of giving 
way of the joint.  He indicated a history of shrapnel injury 
and subsequent swelling of the knee.  Clinical inspection 
showed that the veteran's gait was normal.  No muscle atrophy 
was detected.  Range of motion of the left knee was from 0 to 
130 degrees.  There was no effusion or instability.  The 
veteran had tenderness of the medial patella.  X-ray 
examination of the left knee disclosed medial and lateral 
chondrocalcinosis with generalized osteopenia.  
Patellofemoral chondrocalcinosis was also present.  A 
metallic foreign body was seen in the posterior knee joint.  
No joint effusion was detected.  The veteran's left knee was 
again evaluated at the orthopedic clinic in January 1997.  A 
history of shrapnel injury to the left knee was noted.  The 
impression was traumatic osteoarthritis.  

A VA examination of joints was performed March 1998.  The 
veteran reported occasional weakness and instability of the 
left knee.  He indicated that he felt occasional stiffness of 
the knee with prolonged standing.  He stated that he had 
intermittent swelling of the knee.  He denied redness or 
heat.  He remarked that he used a knee brace and crutches 
during especially bad episodes of knee swelling.  He 

denied a history of dislocation or subluxation of the left 
knee.  Clinical inspection disclosed no effusion or redness 
of the knees.  There was no tenderness to palpation.  Left 
knee extension was to 0 degrees; flexion was to 120 degrees.  
No joint instability was found on examination.  The examiner 
commented that the veteran had no significant restrictions 
from a knee condition.  The diagnoses, based on x-ray 
findings, were joint cartilage calcification consistent with 
was chondrocalcinosis of the knee joints bilaterally; and 
metallic body seen at the upper tibia on the left 
posteriorly.

On VA neurologic examination in March 1998, the veteran 
reported vague numbness of both lower extremities.  It was 
found that he had normal sensory appreciation in both feet 
and legs.  There was some slight diminution of sensation, by 
history, involving the thighs.  The diagnosis was vague 
numbness on both lateral aspects of the thighs, not 
verifiable by examination.

A VA examination of muscles was performed in March 1998.  The 
veteran complained of weakness and problems with right hand 
grip strength; he occasionally dropped things he was holding.  
He denied pain from the shrapnel injury to the arm.  Clinical 
inspection revealed no tissue loss of the right forearm.  No 
adhesions were noted.  There was no evidence of tendon damage 
or bone or joint damage.  Muscle strength of both forearms 
was 5/5.  The veteran had normal distal hand muscle motor 
power and hand grip.  The examiner commented that there was 
no evidence of loss of muscle function.  The diagnosis was 
history of shrapnel wound to the right forearm, with symptoms 
of intermittent weakness in the right hand and forearm, not 
verifiable by examination.

The veteran's wound scars were described by a VA examination 
performed in March 1998.  There was a 2.5 cm, healed scar on 
the posterior medial aspect of the right forearm, just 4.0 cm 
below the olecranon process.  No tenderness or adherence was 
detected.  The scar was smooth.  There was no ulceration or 
skin breakdown.  There was no evidence of loss of underlying 
tissue.  Further, a 2.5 cm scar over the left calf was 
nontender and nonadherent.  There was no ulceration or 
breakdown.  There was no evidence of inflammation, edema or 
keloid formation.  No significant tissue loss was detected.  
There was a 1.5 cm scar in the popliteal fossa.  That scar 
was flat, nontender and nonadherent.  No inflammation or 
edema was detected.  Further, there was a 4.5 cm healed scar 
over the right lateral hip area just below the iliac crest.  
It was not tender or adherent.  The scar was smooth and 
showed no ulceration or skin breakdown.  No inflammation or 
edema was detected.  The diagnosis was multiple shrapnel 
wound scars.  The examiner commented that all scars were well 
healed and had no significant underlying tissue loss.  It was 
observed that the scars did not produce any significant 
problems.

VA electrodiagnostic testing was performed in April 1998.  
The impressions were that the veteran's symptoms of vague 
bilateral thigh numbness and intermittent weakness of the 
forearm and hand were not verifiable.

A VA examination of muscles was performed in December 1998.  
It was found that strength of the upper extremities, both 
distally and proximally, appeared to be 5/5.  Pin prick was 
sensed in both the left forearm and right forearm and hands.  
The veteran only felt pressure over the scar area of the 
right forearm.  Dorsiflexion was present in both feet.  Lower 
extremity strength was 4-5/5 distally on the left, 5/5 on the 
right and 5/5 in both lower extremities proximally.  Right 
mid-forearm circumference was 26.0 cm; on the left it was 
28.0 cm.  The right hand squeezed up to 10.5 pounds; the left 
hand up to 13.5 pounds.  Deep tendon reflexes were 2/4 in the 
bicipital and tricipital regions, as well as at the knee and 
ankle.  Sensation to pin prick was positive, but weaker over 
the left foot.  Right calf circumference was 40.5 cm; left 
calf circumference was 41.0 cm.  By palpation, the bulk of 
the right calf appeared to be more firm than the bulk of the 
left calf.  The veteran walked with a slight limp, favoring 
the left lower extremity.  

The examiner stated that muscles of the right forearm 
affected by the shrapnel wound were those of Muscle Group 
VII, arising from the medial condyle of the humerus.  These 
muscles mainly governed flexion of the wrist and fingers.  
Muscles of the left calf affected by the shrapnel wound were 
those of Muscle Group XI, involving the gastrocnemius and 
affecting propulsion and plantar flexion of the foot, as well 
as flexion of the toes and flexion of the knees.  

VA outpatient reports, dated from March 1998 to December 
1999, reflect the veteran's treatment for multiple conditions 
which are not the subjects of this appeal.  Additionally, 
treatment entries of March 1998 and September 1998 show that 
the veteran complained of giving out of the left knee.  The 
knee was normal to examination.  

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  There has been 
identified no evidence in the record that has not been 
obtained which is necessary for a fair adjudication.  
Further, the veteran has been afforded several VA 
examinations during the course of this appeal.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  Additionally, a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56 (effective prior to and on and after July 3, 1997).  

A 10 percent rating is warranted for moderate impairment of 
Muscle Group VII, major extremity.  A 30 percent rating is 
warranted for moderately severe impairment of the major 
extremity.  A 40 percent rating is warranted for severe 
impairment of the major extremity.  Function of Muscle Group 
VII:  Flexion of wrist and fingers.  Muscle Group VII 
consists of muscles arising from internal condyle of the 
humerus:  Flexors of the carpus and long flexors of fingers 
and thumb; pronator.  38 C.F.R. § 4.73, Diagnostic Code 5307 
(effective prior to and on and after July 3, 1997).

A 10 percent rating is warranted for moderate impairment of 
Muscle Group XI.   A 20 percent rating is warranted for 
moderately severe impairment of Muscle Group XI.  A 30 
percent rating is warranted for severe impairment of Muscle 
Group XI.  Function of Muscle Group XI:  Propulsion, plantar 
flexion of foot, stabilizing arch, flexion of toes, flexion 
of knee.  Muscle Group XI consists of the posterior and 
lateral crural muscles and muscles of the calf:  (1) Triceps 
surae (gastrocnemius and  soleus); (2) tibialis posterior; 
(3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  38 C.F.R. § 4.73, Diagnostic Code 5311 (effective 
prior to and on and after July 3, 1997).

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent regulations remained essentially 
unchanged, so that neither the old nor the revised rating 
criteria are more favorable to the appellant.  In any event, 
the Board has considered all pertinent rating criteria.

A 10 percent rating is warranted for superficial scars, 
poorly nourished, with repeated ulceration.  A 10 percent 
rating is also warranted for superficial scars, tender and 
painful on objective demonstration.  Scars may also be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805 (2000).

A review of the record discloses that the original shell 
fragment injury to the right forearm and the left calf 
produced lacerating wounds.  Metallic foreign bodies are 
retained in soft tissue underlying the wound sites.  The 
evidence demonstrates that the shell fragment wounds of the 
right forearm and left calf involved a through-and-through 
injury to affected muscle tissue.

With respect to the left calf, repeat examinations 
demonstrated that the veteran has good motor power of the 
left leg.  There is no atrophy or deformity of the left calf.  
Wound scars are well healed and asymptomatic.  The Board has 
taken note of the veteran's history of intermittent giving 
way of the left knee.  The medical evidence indicates that 
the veteran's left knee symptomatology in recent years has 
been attributed to chondrocalcinosis, a disorder for which 
service connection has not been granted.  The Board is aware 
that, on one occasion in January 1998, a VA orthopedic clinic 
attributed left knee symptoms to traumatic arthritis.  It 
should be noted that there is no x-ray evidence in the record 
identifying arthritis in the left knee joint.  In particular, 
the most recent report of VA x-ray examination of the left 
knee, dated in September, specifically noted no degenerative 
changes from arthritis.  It appears, then, that the January 
1998 assessment was based on the veteran's history, 
uncorroborated by a review of actual x-ray findings.  
Moreover, "spastic control" of the left leg, reported by a 
VA examiner in September 1996, was not confirmed on either of 
two subsequent VA examinations in March 1998 or December 
1998.

The currently assigned 10 percent rating for residuals of a 
shell fragment wound of left calf reflects that there is 
moderate impairment from a through-and-through injury to 
affected muscles.  However, in order to be entitled to 
assignment of a 20 percent rating, there must be evidence of 
moderately severe impairment of Muscle Group XI.  This has 
not been demonstrated.

With respect to the right forearm and hand, examinations have 
shown some loss of grip strength of the veteran's right hand.  
The Board is aware that a VA examiner, in September 1996, 
noted that the veteran had a 30 percent loss of grip strength 
of the right hand.  At the same time, however, the two most 
recent VA examinations demonstrated that the veteran has full 
motor power of the right forearm.  Moreover, 
electrodiagnostic testing did not substantiate the reported 
weakness of the right hand or forearm.  In fact, the VA 
physician, who examined the veteran in March 1998, found no 
loss of muscle function involving the right forearm.  
Additionally, the medical evidence reveals no significant 
atrophy of muscles of the forearm and no deformity of the 
forearm.  Wound scars are well healed and asymptomatic.  
There was no bony damage from the shell fragment wound of the 
forearm; retained metallic fragments are confined to soft 
tissue.  

The currently assigned 10 percent rating for residuals of a 
shell fragment wound of the right forearm reflects that there 
is moderate impairment from a through-and-through injury to 
affected muscles.  It includes the extent to which loss of 
right hand grip strength has been verified.  However, in 
order to be entitled to assignment of a 30 percent rating, 
there must be evidence of moderately severe impairment of 
Muscle Group VII of the major extremity.  This has not been 
demonstrated.

A review of the record discloses that the original shell 
fragment injury to the wing of the ileum of the right hip 
produced a puncture wound.  There is no indication from the 
record that metallic fragments deeply penetrated muscle 
tissue underlying the site of the wound.  No metallic 
fragments are shown to be retained in soft tissue at the site 
of the shell fragment wound.  Repeat examinations demonstrate 
that a well healed scar is the only residual of the right hip 
shell fragment wound; however, there is shown to be no muscle 
injury.  The scar is nonulcerated and nontender and does not 
in any way impair motion or function of the hip.  The claimed 
pain and bleeding of the scar from touching of the trousers 
has not been objectively verified.  In order to be entitled 
to assignment of a compensable rating for residuals of a 
shell fragment wound over the wing of the right ileum, there 
must be evidence of either ulceration, tenderness or 
impairment of function referable to the wound scar.  This has 
not been demonstrated.  

The Board has reviewed the entire evidence of record and 
finds that the 10 percent ratings assigned by the RO for 
disabilities of the left calf and right forearm, as well as 
the noncompensable rating assigned for the disability 
involving the wing of the right ileum, from May 23, 1994, 
reflects the most disabling these conditions have been since 
the beginning of the appeal period.  Thus, the Board 
concludes that staged ratings for these disabilities are not 
warranted.  Fenderson, supra.  Having reviewed the entire 
evidence of record with respect to disabilities of the left 
calf, right forearm and wing of the right ileum, the Board 
determines that there is not an approximate balance of 
positive and negative evidence so as to warrant application 
of the doctrine of the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An initial evaluation greater than 10 percent for residuals 
of a shell fragment wound to the left leg gastrocnemius 
muscle is denied.

An initial evaluation greater than 10 percent for residuals 
of a shell fragment wound to the right forearm is denied.

An initial evaluation greater than noncompensable for 
residuals of a shell fragment wound over the wing of the 
right ileum is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

